Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art does not show a conveyor belt made from a knitted fabric with an elastic layer of a first thermoplastic material provided on an upper surface of the knitted fabric and a surface resin layer of a second thermoplastic material provided on an upper surface of the elastic layer with the hardness of the second thermoplastic material lower than the hardness of the first thermoplastic material, the surface resin has an uneven conveying surface and the tensile strength of the conveyor belt is 3.5 to 35 MPa and the coefficient of static friction of the conveying surface is 0.5 to 1.0.  While each of these features may be found in the prior art there is no motivation found in the prior art to combine four or more references to arrive at the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       02/09/2021